DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Response to Amendment
	Applicant’s amendments of claims 1, 5-6, 12-16, and 19 are acknowledged by the Examiner.
	Applicant’s cancelations of claims 2-4, 7-11, 17-18, and 20-26 are acknowledged by the Examiner. 
	Applicant’s cancelation of claims 20-26 have overcome the claim objections to claims 20-26. Therefore the claim objection is withdrawn. 
Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. 	
In regards to Applicant’s argument that Mingzhe fails to disclose a conformal tongue that is thinned in the middle, Examiner agrees and supports that Mingzhe discloses a thicker middle portion as seen in Figure 1. However, Neil teaches a support (10) which comprises multiple “flex 
	With regards to the arguments of the current 103 rejections of Mingzhe as modified by Tasingco:
In response to applicant's argument that curving the base body as disclosed by Mingzhe would not be obvious because it would make the support unstable and non-functional, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
 	Further, Applicant makes the assumption based solely on Figure 1 that the reference of Mingzhe discloses that the base body “merely provides a stable support for the gasket, and does not come into contact with the patient”, and therefore cannot be considered “a hard shell”. Examiner respectfully disagrees and asserts that shell is defined by the Merriam-Webster dictionary as: “an external case or outside covering”. Therefore, since 1 is an outside covering for 6, it is considered a shell. 
	Applicant then further asserts that there is no motivation to combine the disclosure of Mingzhe with Tasingco because “their purposes are different”. As stated in the previous Office action dated 10/30/2020, the references are both drawn to devices which supports a user’s spine, and would therefore be considered to be analogous (see Final Rejection 10/30/2020 Pg. 4) and one could look to Tasingco to modify Mingzhe in order to improve the hard shell of Mingzhe 
	Lastly, Applicant asserts that such a modification would destroy the reference because it would make the arrangement destabilized and cause the device “to wobble from side to side, thus making it unsuitable for its intended purpose. Examiner respectfully disagrees asserts that the modification of Mingzhe as modified by Tasingco, when applied to the user’s spine would be very stable curved, because as now combined the newly curved hard shell would match the region of the spine to which the device is applied (see Final Rejection 10/30/2020 Pg. 5) and therefore be supported by the user’s body.
With regards to the arguments of the current 103 rejections of Mingzhe as modified by Tasingco and further modified by Neil:
Applicant asserts that the ratchet mechanism as claimed is not intended to deform, and only retains the conformal tongue after a force has been applied, and this differs from that of Neil in that the ratchet mechanism of Neil is intended to deform and therefore is not suitable for such modification into Mingzhe as modified by Tasingco. Examiner respectfully disagrees and asserts that Neil teaches just as simple a ratcheting mechanism as Applicant’s invention. Applicant’s invention requires a tongue (24), a lug (26), and a toothed rack (30). Examiner now points to Neil Figure 7 and would like to point out that Neil Figure 7 requires just that, a tongue (140), a lug (504), and a toothed rack (503). 
Applicant further argues that Neil does not teach the lug (504) and toothed rack assembly (503), which allows a user to easily push the tongue (140) into the desired shape and then release it by simple action. Examiner further asserts that in Neil Figure 7, there are no mechanisms such as pulleys, cranks, or any other feature that would facilitate movement without direct user action 
With regards to the arguments of the current 103 rejections of Mingzhe as modified by Hsiao and further modified by Neil:
	Applicant argues similarly to Mingzhe as modified by Tasingco. Examiner respectfully disagrees for the same reasons listed above. Examiner further asserts that the modification of Mingzhe as modified by Hsiao, when applied to the user’s spine would be very stable curved, because as now combined the newly curved hard shell would not only conform to the user’s spine, but would also assist in correcting the user’s posture (by being in direct engagement with the user’s body; see Final Rejection 10/30/2020 Pg.11) and therefore be supported by the user’s body.
	Applicant further argues the ratchet mechanism as disclosed by Neil similar to above. Examiner respectfully disagrees for the aforementioned reasons. Applicant further argues that in order to deform 34 (which applies to a predetermined flexing zone, intended and designed to flex when a pressure is applied to it, not the seat back as Applicant has stated), a considerable force is 
	In regards to Applicant’s final arguments that none of the prior art teaches the claimed limitations. Examiner respectfully disagrees and asserts that the reference of Neil discloses the claimed limitations as further explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingzhe (CN-105943224-A) in view of Tasingco (US 2011/0094035 A1), Suzuki (US 9,193,288 B2), Neil (US 2016/0360892 A1), and Beggs (US 5,649,741).
In regards to claim 1, Mingzhe discloses a spinal support with adjustable curvature, comprising (correcting pad; see [ln 57]; see Figure 1): 
a hard shell (1; see [ln 61]; see Figure 1); 
a stiff resilient conformal tongue (2; see [ln 61]; see Figure 1) on an inner surface of said hard shell (1; see Figure 1) having one end hinged to the hard shell (1; 2 is hinged on 1 at point 4; see [ln 61]; see Figure 1) and an opposite end having a lug (10; see [ln 61]; see Figures 1-2) thereon (see Figure 1), said lug being constrained to move along a longitudinal guide (5; see [ln 61]; see Figure 1 and 2) provided on said hard shell (1) to permit forcible deformation of the conformal tongue (2) from a relaxed position into a selected position along said guide (5) by the application of manual pressure (user generated rotation (construed to be manual pressure) to rotate 6 drives 2 to bend or straighten; see [ln 69]) on said opposite end to create an arch with a selected degree of curvature (see [ln 69] in referencing to bending or straightening, construed to be creating an arch with a selected degree of curvature).
Mingzhe does not disclose a hard shell having a convex curvature in a longitudinal direction generally conforming to a concavely curved region of a human spine;
said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Tasingco teaches an analogous spinal support (10; see [0049]; see Figure 3); comprising a hard shell (1; see [0047]; see Figure 4) having a convex curvature in a longitudinal direction generally conforming to a concavely curved region of a human spine (see Figure 4) for the purpose of matching the region of the spine (see [0050]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hard shell as disclosed by Mingzhe and to have shaped the hard shell in a manner that would conform to a concavely curved region of a human spine as taught by Tasingco in order to have provided an improved hard shell that would add the benefit of matching the region of the spine (see [0050]) thereby increasing the support capabilities and stability of the device by having the device conform and fit to the user’s spinal region. 
Mingzhe as modified by Tasingco still does not disclose said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Suzuki teaches an analogous spinal support (lumbar support device; see [Col 3 ln 18-29]; see Figure 1-3), comprising an analogous tongue (23; see [Col 5 ln 27-31]; see Figure 11); further comprising said conformal tongue (23) having thicker outer regions (23i and 23e; see [Col 5 ln 40-48] and [Col 7 ln 24-38]; see Figure 6) and gradually thinning in the longitudinal direction to an inner thinner region (see Figures 6 and 7) so that in response to a forcible deformation (deformation caused by 9; see [Col 5 ln 26-31]), said arch is formed in a parabolic configuration (see Figures 4 and 5) for the purpose of curving the tongue in a desired region and a desired configuration to press and support a user’s back (see [Col 2 ln 44-67]; see Figures 4 and 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the conformal tongue as disclosed by Mingzhe as modified by Tasingco and to have made it with the thicker outer regions and gradually thinning to an inner thinner region as taught by Suzuki in order to have provided an improved conformal tongue that would add the benefit of curving the tongue in a desired region . 
Mingzhe as modified by Tasingco, and Suzuki still does not disclose a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; 
and said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Neil teaches an analogous spinal support (100; see [0042]; see Figure 7); wherein the spinal support (100) comprises an analogous hard shell (240; see [0042]; see Figure 7), and an analogous conformal tongue (140; see [0042]; see Figure 7) further comprising;
a toothed rack (503; see [0046]; see Figure 7) provided on said hard shell (240; see Figure 7); 
said lug (504; see [0047]; see Figure 7) having a lower edge (as indicated by A in annotated figure 5) defining a pawl (while not seen, it is inherent that the portion which engages 503 of 504 would have a pawl in order to properly function, engaging 503 and lock in place) engaging the toothed rack (503) as said conformal tongue (140) is deformed by the application of manual pressure (see [0047] in reference to moving the ratchet assembly through the series of locking positions, this movement is construed to be a manual pressure) to form a ratchet mechanism locking said opposite end in said selected position (see [0047]) and thereby retaining said conformal tongue (140) in a said parabolic arch configuration with different said selected degree of curvature (while an adjustment of the degrees of curvature of 140 is not shown in figures 7-9, it is obvious that the adjustment of the curvature of 140 through the preset levels of the toothed rack 503, would be similar to that of the conformal tongue seen in figures 5a-c) for the purpose of having multiple preset locking positions for moving or adjusting the support (see [0042]). 

    PNG
    media_image1.png
    241
    265
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the adjustment mechanism as disclosed by Mingzhe as modified by Tasingco and Suzuki and to have substituted and added the toothed rack and the lug which engages the toothed rack as taught by Neil in order to have provided an improved adjustment mechanism that would add the benefit of having multiple preset locking positions for moving or adjusting the support (see [0042]) thereby simplifying the process of adjusting the angle of the conformal tongue by reducing the number of parts needed for adjusting.

Mingzhe as modified by Tasingco, Suzuki, and Neil still does not disclose said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Beggs teaches an analogous hard shell (46; see [Col 3 ln 26-44]; see Figure 2; 46 surrounds and encloses the ratcheting mechanism (see Figure 2) therefore 46 is construed to be a hard shell), an analogous ratcheting mechanism (40; see [Col 3 ln 13-25]; see figure 2) comprising an analogous toothed rack (20; see [Col 3 ln 50-61]; see Figure 2), an analogous lug (22; see [Col 3 ln 50-61]; see Figure 2) and an analogous pawl (74; see [Col 4 ln 30-54]; see Figure 2); wherein said lug (22) further including a tab (32; tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab) therefore since 32 projects or protrudes from 22, 32 is construed to be a tab) on an underside of said hard shell (46; see figure 2 that 46 is in front of 38, see figure 1 in reference to the location of 38 behind 40, see also that the front surface of 40 (46 as evidenced by Figure 2) faces away from the user, therefore the surface of 46 as seen in figure 2 is construed to be an underside since Applicant defines an underside as being the side that faces away from the user (as evidenced by the location of 38 in Applicant’s Figure 3a); see Figure 2 further that 32 is on 46, and therefore is on an underside of the hard shell) for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release (movement of 40 is construed to be a manual release; see [Col 4 ln 55-67]) of said pawl (74) from said toothed rack (20; see [Col 4 ln 55-Col 5 ln 10]) for the purpose of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ratcheting mechanism as disclosed by Mingzhe as modified by Tasingco, Suzuki, and Neil and to have added the tab attached to the lug as taught by Beggs in order to have provided an improved ratcheting mechanism that would add the benefit of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]). 
Thus, as now combined Mingzhe as now modified by Tasingco, Suzuki, Neil, and Beggs discloses a tab on an underside of the hard shell to permit said conformal tongue to return to the relaxed position because Mingzhe as now modified teaches the structural components of the claim and would therefore perform the intended use of permitting said conformal tongue to return to the relaxed position.
In regards to claim 5, Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs discloses the invention as discussed above.
Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs does not disclose a spring attached to a rear side of said tongue to assist in restoring said tongue to its relaxed condition upon release of said ratchet mechanism.
However, Suzuki further teaches a spring (101; see [Col 9 ln 7-22]; see Figure 5) attached to a rear side of said tongue (23; see Figure 5) to assist in restoring said tongue (23) to its relaxed condition upon release of said ratchet mechanism (see [Col 9 ln 7-22]) for the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the tongue as disclosed by Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs and to have added the spring as further taught by Suzuki in order to have provided an improved tongue that would add the benefit of absorbing or releasing a difference in the degree of curves generated by a difference in the elastic modulus (see [Col 9 ln 7-22]).
In regards to claim 6, Mingzhe as modified by Tasingco Neil, Beggs, and Suzuki discloses the invention as discussed above.
Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs further teaches wherein said spring (101) is a leaf spring (see Figures 5, 6, and 8 that 101 is a strip of material superposed on 23 which creates a spring force and is therefore construed to be a leaf spring (as evidenced by the definition of leaf spring provided in the Final Office Action (10/30/2020) Page 17).
In regards to claim 12, Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs discloses the invention as discussed above.
Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs does not disclose the spinal support is a cervical support, and wherein said hard shell forms a head-receiving cradle, with a cushioning material located in said head receiving cradle.
However, Tasingco further teaches that the spinal support (10) is a cervical support (see [0052]) and wherein said hard shell (1) forms a head receiving cradle (see Figure 3) with a cushioning material (5; see [0059]; see Figure 4) located in said head receiving cradle (see 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the spinal support as disclosed by Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs, and to have the head receiving cradle and cushioning material as further taught by Tasingco in order to have provided an improved spinal support that would add the benefit of supporting a user’s head at all times while maintaining the vertical arrangement of the spine (see [0059]). 
In regards to claim 15, Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs discloses the invention as discussed above.
Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs does not disclose wherein said hard shell and said tongue are injection molded from polypropylene.
However, Tasingco further teaches wherein said hard shell (1) is injection molded for the purpose of utilizing a common plastic molding technique (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hard shell and tongue as disclosed by Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs and to have manufactured the hard shell and tongue using the injection molding technique as further taught by Tasingco in order to have provided an improved method of forming the hard shell and tongue that would add the benefit of utilizing common plastic molding techniques (see [0048]) that would add the advantages of injection molding such as simplifying the method of forming detailed features and complex geometry (as evidenced by https://nanomoldcoating.coni/5-major-advantagcs-to-using-plastic-injcction-molding-for-the-manufacturing-of-parts/).
In regards to claim 16, Mingzhe discloses a spinal support with adjustable curvature, comprising (correcting pad; see [ln 57]; see Figure 1): 
a hard shell (1; see [ln 61]; see Figure 1); 
a stiff resilient conformal tongue (2; see [ln 61]; see Figure 1) on an inner surface of said hard shell (1; see Figure 1) having one end hinged to the hard shell (1; 2 is hinged on 1 at point 4; see [ln 61]; see Figure 1) and an opposite end having a lug (10; see [ln 61]; see Figures 1-2) thereon (see Figure 1), said lug being constrained to move along a longitudinal guide (5; see [ln 61]; see Figure 1 and 2) provided on said hard shell (1) to permit forcible deformation of the conformal tongue (2) from a relaxed position into a selected position along said guide (5) by the application of manual pressure (user generated rotation (construed to be manual pressure) to rotate 6 drives 2 to bend or straighten; see [ln 69]) on said opposite end to create an arch with a selected degree of curvature (see [ln 69] in referencing to bending or straightening, construed to be creating an arch with a selected degree of curvature).
Mingzhe does not disclose the spinal support is a cervical support; 
said hard shell having a convex curvature in a longitudinal direction generally conforming to the curvature of a cervical spine, said hard shell forming a cradle in the lateral direction for accommodating a human head
said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position; and 
a cushioning material located in said cradle for comfortably supporting the human head.
However, Tasingco teaches an analogous spinal support (10; see [0049]; see Figure 3); comprising the spinal support (10) is a cervical support (see Figure 4); 
a hard shell (1; see [0047]; see Figure 4) having a convex curvature in a longitudinal direction generally conforming to the curvature of a cervical spine (see Figure 4), said hard shell (1) forming a cradle in the lateral direction for accommodating a human head (see Figures 3, and 5a-c); 
a cushioning material (5; see [0059]; see Figure 4) located in said cradle (see figure 4) for comfortably supporting the human head for the (see Figure 4) for the purpose matching the region of the spine (see [0050]) and for the purpose of supporting a user’s head at all times while maintaining the vertical arrangement of the spine (see [0059]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hard shell as disclosed by Mingzhe and to have shaped the hard shell in a manner that would conform to a cervical region of the human spine, and to have added the cushion material located in the cradle as taught by Tasingco in order to have provided an improved hard shell that would add the benefit of matching the region of the spine (see [0050]) thereby increasing the support capabilities and .
Mingzhe as modified by Tasingco still does not disclose said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Suzuki teaches an analogous spinal support (lumbar support device; see [Col 3 ln 18-29]; see Figure 1-3), comprising an analogous tongue (23; see [Col 5 ln 27-31]; see Figure 11); further comprising said conformal tongue (23) having thicker outer regions (23i and 23e; see [Col 5 ln 40-48] and [Col 7 ln 24-38]; see Figure 6) and gradually thinning in the longitudinal direction to an inner thinner region (see Figures 6 and 7) so that in response to a forcible deformation (deformation caused by 9; see [Col 5 ln 26-31]), said arch is formed in a parabolic configuration (see Figures 4 and 5) for the purpose of curving the tongue in a desired .
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the conformal tongue as disclosed by Mingzhe as modified by Tasingco and to have made it with the thicker outer regions and gradually thinning to an inner thinner region as taught by Suzuki in order to have provided an improved conformal tongue that would add the benefit of curving the tongue in a desired region and a desired configuration to press and support a user’s back (see [Col 2 ln 44-67]; see Figures 4 and 5).
Mingzhe as modified by Tasingco, and Suzuki still does not disclose a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; 
and said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Neil teaches an analogous spinal support (100; see [0042]; see Figure 7); wherein the spinal support (100) comprises an analogous hard shell (240; see [0042]; see Figure 7), and an analogous conformal tongue (140; see [0042]; see Figure 7) further comprising;
a toothed rack (503; see [0046]; see Figure 7) provided on said hard shell (240; see Figure 7); 
said lug (504; see [0047]; see Figure 7) having a lower edge (as indicated by A in annotated figure 5) defining a pawl (while not seen, it is inherent that the portion which engages 503 of 504 would have a pawl in order to properly function, engaging 503 and lock in place) engaging the toothed rack (503) as said conformal tongue (140) is deformed by the application of manual pressure (see [0047] in reference to moving the ratchet assembly through the series of locking positions, this movement is construed to be a manual pressure) to form a ratchet mechanism locking said opposite end in said selected position (see [0047]) and thereby retaining said conformal tongue (140) in a said parabolic arch configuration with different said selected degree of curvature (while an adjustment of the degrees of curvature of 140 is not shown in figures 7-9, it is obvious that the adjustment of the curvature of 140 through the preset levels of the toothed rack 503, would be similar to that of the conformal tongue seen in figures 5a-c) for the purpose of having multiple preset locking positions for moving or adjusting the support (see [0042]). 

    PNG
    media_image1.png
    241
    265
    media_image1.png
    Greyscale


The substitution from the screw adjustment mechanism as disclosed by Mingzhe, to be the ratcheting mechanism as taught by Neil is further made obvious by the disclosure of Neil teaching that a screw adjustment mechanism (see Figures 5a-6), and a ratcheting mechanism (see figure 7) are analogous adjusting mechanisms which can be used interchangeably for the same purpose of adjusting the curvature of the conformal tongue.
Mingzhe as modified by Tasingco, Suzuki, and Neil still does not disclose said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Beggs teaches an analogous hard shell (46; see [Col 3 ln 26-44]; see Figure 2; 46 surrounds and encloses the ratcheting mechanism (see Figure 2) therefore 46 is construed to be a hard shell), an analogous ratcheting mechanism (40; see [Col 3 ln 13-25]; see figure 2) comprising an analogous toothed rack (20; see [Col 3 ln 50-61]; see Figure 2), an analogous lug (22; see [Col 3 ln 50-61]; see Figure 2) and an analogous pawl (74; see [Col 4 ln 30-54]; see Figure 2); wherein said lug (22) further including a tab (32; tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-on an underside of said hard shell (46; see figure 2 that 46 is in front of 38, see figure 1 in reference to the location of 38 behind 40, see also that the front surface of 40 (46 as evidenced by Figure 2) faces away from the user, therefore the surface of 46 as seen in figure 2 is construed to be an underside since Applicant defines an underside as being the side that faces away from the user (as evidenced by the location of 38 in Applicant’s Figure 3a); see Figure 2 further that 32 is on 46, and therefore is on an underside of the hard shell) for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release (movement of 40 is construed to be a manual release; see [Col 4 ln 55-67]) of said pawl (74) from said toothed rack (20; see [Col 4 ln 55-Col 5 ln 10]) for the purpose of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ratcheting mechanism as disclosed by Mingzhe as modified by Tasingco, Suzuki, and Neil and to have added the tab attached to the lug as taught by Beggs in order to have provided an improved ratcheting mechanism that would add the benefit of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]). 
Thus, as now combined Mingzhe as modified by Tasingco, Suzuki, Neil, and Beggs discloses a tab on an underside of the hard shell to permit said conformal tongue to return to the relaxed position because Mingzhe as now modified teaches the structural components of the claim and would therefore perform the intended use of permitting said conformal tongue to return to the relaxed position.
Claims 1, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingzhe (CN-105943224-A) in view of Hsiao (US 2010/0201168 A1), Suzuki (US 9,193,288 B2), Neil (US 2016/0360892 A1), and Beggs (US 5,649,741).
In regards to claim 1, Mingzhe discloses a spinal support with adjustable curvature, comprising (correcting pad; see [ln 57]; see Figure 1): 
a hard shell (1; see [ln 61]; see Figure 1); 
a stiff resilient conformal tongue (2; see [ln 61]; see Figure 1) on an inner surface of said hard shell (1; see Figure 1) having one end hinged to the hard shell (1; 2 is hinged on 1 at point 4; see [ln 61]; see Figure 1) and an opposite end having a lug (10; see [ln 61]; see Figures 1-2) thereon (see Figure 1), said lug being constrained to move along a longitudinal guide (5; see [ln 61]; see Figure 1 and 2) provided on said hard shell (1) to permit forcible deformation of the conformal tongue (2) from a relaxed position into a selected position along said guide (5) by the application of manual pressure (user generated rotation (construed to be manual pressure) to rotate 6 drives 2 to bend or straighten; see [ln 69]) on said opposite end to create an arch with a selected degree of curvature (see [ln 69] in referencing to bending or straightening, construed to be creating an arch with a selected degree of curvature).
Mingzhe does not disclose a hard shell having a convex curvature in a longitudinal direction generally conforming to a concavely curved region of a human spine;
said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Hsiao teaches an analogous spinal support (10; see [0021]; see Figure 5); comprising an analogous hard shell (1; see [0019]; see Figure 5) wherein the hard shell (1) having a convex curvature in a longitudinal direction generally conforming to a concavely curved region of a human spine (see Figure 5) for the purpose of correcting a user’s posture (see [0008]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the hard shell as disclosed by Mingzhe and to have shaped the hard shell in a manner that would conform to a concavely curved region of a human spine as taught by Hsiao in order to have provided an improved hard shell that would add the benefit of correcting a user’s posture (see [0008]) thereby increasing the support’s capabilities to align with, and properly support the user’s spine. 
Mingzhe as modified by Hsiao still does not disclose said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Suzuki teaches an analogous spinal support (lumbar support device; see [Col 3 ln 18-29]; see Figure 1-3), comprising an analogous tongue (23; see [Col 5 ln 27-31]; see Figure 11); further comprising said conformal tongue (23) having thicker outer regions (23i and 23e; see [Col 5 ln 40-48] and [Col 7 ln 24-38]; see Figure 6) and gradually thinning in the longitudinal direction to an inner thinner region (see Figures 6 and 7) so that in response to a forcible deformation (deformation caused by 9; see [Col 5 ln 26-31]), said arch is formed in a parabolic configuration (see Figures 4 and 5) for the purpose of curving the tongue in a desired region and a desired configuration to press and support a user’s back (see [Col 2 ln 44-67]; see Figures 4 and 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the conformal tongue as disclosed by Mingzhe as modified by Tasingco and to have made it with the thicker outer regions and gradually thinning to an inner thinner region as taught by Suzuki in order to have provided an improved conformal tongue that would add the benefit of curving the tongue in a desired region .
Mingzhe as modified by Hsiao, and Suzuki still does not disclose a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; 
and said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Neil teaches an analogous spinal support (100; see [0042]; see Figure 7); wherein the spinal support (100) comprises an analogous hard shell (240; see [0042]; see Figure 7), and an analogous conformal tongue (140; see [0042]; see Figure 7) further comprising;
a toothed rack (503; see [0046]; see Figure 7) provided on said hard shell (240; see Figure 7); 
said lug (504; see [0047]; see Figure 7) having a lower edge (as indicated by A in annotated figure 5) defining a pawl (while not seen, it is inherent that the portion which engages 503 of 504 would have a pawl in order to properly function, engaging 503 and lock in place) engaging the toothed rack (503) as said conformal tongue (140) is deformed by the application of manual pressure (see [0047] in reference to moving the ratchet assembly through the series of locking positions, this movement is construed to be a manual pressure) to form a ratchet mechanism locking said opposite end in said selected position (see [0047]) and thereby retaining said conformal tongue (140) in a said parabolic arch configuration with different said selected degree of curvature (while an adjustment of the degrees of curvature of 140 is not shown in figures 7-9, it is obvious that the adjustment of the curvature of 140 through the preset levels of the toothed rack 503, would be similar to that of the conformal tongue seen in figures 5a-c) for the purpose of having multiple preset locking positions for moving or adjusting the support (see [0042]). 

    PNG
    media_image1.png
    241
    265
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the adjustment mechanism as disclosed by Mingzhe as modified by Hsiao and Suzuki and to have substituted and added the toothed rack and the lug which engages the toothed rack as taught by Neil in order to have provided an improved adjustment mechanism that would add the benefit of having multiple preset locking positions for moving or adjusting the support (see [0042]) thereby simplifying the process of adjusting the angle of the conformal tongue by reducing the number of parts needed for adjusting.

Mingzhe as modified by Hsiao, Suzuki, and Neil still does not disclose said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Beggs teaches an analogous hard shell (46; see [Col 3 ln 26-44]; see Figure 2; 46 surrounds and encloses the ratcheting mechanism (see Figure 2) therefore 46 is construed to be a hard shell), an analogous ratcheting mechanism (40; see [Col 3 ln 13-25]; see figure 2) comprising an analogous toothed rack (20; see [Col 3 ln 50-61]; see Figure 2), an analogous lug (22; see [Col 3 ln 50-61]; see Figure 2) and an analogous pawl (74; see [Col 4 ln 30-54]; see Figure 2); wherein said lug (22) further including a tab (32; tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab) therefore since 32 projects or protrudes from 22, 32 is construed to be a tab) on an underside of said hard shell (46; see figure 2 that 46 is in front of 38, see figure 1 in reference to the location of 38 behind 40, see also that the front surface of 40 (46 as evidenced by Figure 2) faces away from the user, therefore the surface of 46 as seen in figure 2 is construed to be an underside since Applicant defines an underside as being the side that faces away from the user (as evidenced by the location of 38 in Applicant’s Figure 3a); see Figure 2 further that 32 is on 46, and therefore is on an underside of the hard shell) for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release (movement of 40 is construed to be a manual release; see [Col 4 ln 55-67]) of said pawl (74) from said toothed rack (20; see [Col 4 ln 55-Col 5 ln 10]) for the purpose of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ratcheting mechanism as disclosed by Mingzhe as modified by Hsiao, Suzuki, and Neil and to have added the tab attached to the lug as taught by Beggs in order to have provided an improved ratcheting mechanism that would add the benefit of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]). 
Thus, as now combined Mingzhe as modified by Hsiao, Suzuki, Neil, and Beggs discloses a tab on an underside of the hard shell to permit said conformal tongue to return to the relaxed position because Mingzhe as now modified teaches the structural components of the claim and would therefore perform the intended use of permitting said conformal tongue to return to the relaxed position.
In regards to claim 14, Mingzhe as modified by Hsiao, Suzuki, Neil, and Beggs discloses the invention as discussed above.
Mingzhe as modified by Hsiao, Suzuki, Neil, and Beggs does not disclose the spinal support is a lumbar support and said hard shell is shaped to conform to a lower back region of a human.
However, Hsiao further teaches the spinal support (10) is a lumbar support (see [0020] in reference to 2 contacting 2 sides of the user’s waist, therefore 10 is designed to be positioned the hard shell (1) is shaped to conform to a lower back region of a human (see Figure 5) for the purpose correcting a user’s posture (see [0008]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the shape of the hard shell as disclosed by Mingzhe as modified by Hsiao, Suzuki, Neil, and Beggs and to have made the hard shell shaped with a convex curvature to conform to a lower back region of a human as further taught by Hsiao in order to have provided an improved hard shell that would add the benefit of correcting a user’s posture (see [0008]) thereby increasing the support’s capability to align with, and properly support the spine.
In regards to claim 19, Mingzhe discloses A lumbar support with adjustable curvature (correcting pad; see [ln 57]; see Figure 1), comprising: 
a hard shell (1; see [ln 61]; see Figure 1); 
a stiff resilient conformal tongue (2; see [ln 61]; see Figure 1) on an inner surface of said hard shell (1; see Figure 1) having one end hinged to the hard shell (1; 2 is hinged on 1 at point 4; see [ln 61]; see Figure 1) and an opposite end having a lug (10; see [ln 61]; see Figures 1-2) thereon (see Figure 1), said lug being constrained to move along a longitudinal guide (5; see [ln 61]; see Figure 1 and 2) provided on said hard shell (1) to permit forcible deformation of the conformal tongue (2) from a relaxed position into a selected position along said guide (5) by the application of manual pressure (user generated rotation (construed to be manual pressure) to rotate 6 drives 2 to bend or straighten; see [ln 69]) on said opposite end to create an arch with a selected degree of curvature (see [ln 69] in referencing to bending or straightening, construed to be creating an arch with a selected degree of curvature).
a hard shell having a convex curvature in a longitudinal direction generally conforming to the curvature of a lumbar spine, said hard shell conforming to the shape of a human lower back;
said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Hsiao teaches an analogous spinal support (10; see [0021]; see Figure 5); comprising an analogous hard shell (1; see [0019]; see Figure 5) wherein the hard shell (1) having a convex curvature in a longitudinal direction generally conforming to a concavely curved region of a human spine (see Figure 5), said hard shell (1) conforming to the shape of a human lower back (see [0008] in reference to supporting a user’s waist, that statement and the description of the device being a back support leads to the conclusion that the device is configured to the lumbar region of the spine; see Figure 5) for the purpose of correcting a user’s posture (see [0008]).

Mingzhe as modified by Hsiao still does not disclose said conformal tongue having thicker outer regions and gradually thinning in the longitudinal direction to an inner thinner region so that in response to said forcible deformation, said arch is formed in a parabolic configuration; 
a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; and 
said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
However, Suzuki teaches an analogous spinal support (lumbar support device; see [Col 3 ln 18-29]; see Figure 1-3), comprising an analogous tongue (23; see [Col 5 ln 27-31]; see Figure 11); further comprising said conformal tongue (23) having thicker outer regions (23i and 23e; see [Col 5 ln 40-48] and [Col 7 ln 24-38]; see Figure 6) and gradually thinning in the longitudinal direction to an inner thinner region (see Figures 6 and 7) so that in response to a forcible deformation (deformation caused by 9; see [Col 5 ln 26-31]), said arch is formed in a parabolic configuration (see Figures 4 and 5) for the purpose of curving the tongue in a desired region and a desired configuration to press and support a user’s back (see [Col 2 ln 44-67]; see Figures 4 and 5).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the conformal tongue as disclosed by Mingzhe as modified by Tasingco and to have made it with the thicker outer regions and gradually thinning to an inner thinner region as taught by Suzuki in order to have provided an improved conformal tongue that would add the benefit of curving the tongue in a desired region and a desired configuration to press and support a user’s back (see [Col 2 ln 44-67]; see Figures 4 and 5).
Mingzhe as modified by Hsiao, and Suzuki still does not disclose a toothed rack provided on said hard shell; 
said lug having a lower edge defining a pawl engaging the toothed rack as said conformal tongue is deformed by the application of manual pressure to form a ratchet mechanism locking said opposite end in said selected position and thereby retaining said conformal tongue in a said parabolic arch configuration with different said selected degree of curvature; 
and said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.

a toothed rack (503; see [0046]; see Figure 7) provided on said hard shell (240; see Figure 7); 
said lug (504; see [0047]; see Figure 7) having a lower edge (as indicated by A in annotated figure 5) defining a pawl (while not seen, it is inherent that the portion which engages 503 of 504 would have a pawl in order to properly function, engaging 503 and lock in place) engaging the toothed rack (503) as said conformal tongue (140) is deformed by the application of manual pressure (see [0047] in reference to moving the ratchet assembly through the series of locking positions, this movement is construed to be a manual pressure) to form a ratchet mechanism locking said opposite end in said selected position (see [0047]) and thereby retaining said conformal tongue (140) in a said parabolic arch configuration with different said selected degree of curvature (while an adjustment of the degrees of curvature of 140 is not shown in figures 7-9, it is obvious that the adjustment of the curvature of 140 through the preset levels of the toothed rack 503, would be similar to that of the conformal tongue seen in figures 5a-c) for the purpose of having multiple preset locking positions for moving or adjusting the support (see [0042]). 

    PNG
    media_image1.png
    241
    265
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the adjustment mechanism as disclosed by Mingzhe as modified by Tasingco and Suzuki and to have substituted and added the toothed rack and the lug which engages the toothed rack as taught by Neil in order to have provided an improved adjustment mechanism that would add the benefit of having multiple preset locking positions for moving or adjusting the support (see [0042]) thereby simplifying the process of adjusting the angle of the conformal tongue by reducing the number of parts needed for adjusting.
The substitution from the screw adjustment mechanism as disclosed by Mingzhe, to be the ratcheting mechanism as taught by Neil is further made obvious by the disclosure of Neil teaching that a screw adjustment mechanism (see Figures 5a-6), and a ratcheting mechanism (see figure 7) are analogous adjusting mechanisms which can be used interchangeably for the same purpose of adjusting the curvature of the conformal tongue.
Mingzhe as modified by Hsiao, Suzuki, and Neil still does not disclose said lug further including a tab on an underside of said hard shell for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release of said pawl from said toothed rack to permit said conformal tongue to return to the relaxed position.
wherein said lug (22) further including a tab (32; tab is defined by the Merriam-Webster dictionary as: “a short projecting device” (see https://www.merriam-webster.com/dictionary/tab) therefore since 32 projects or protrudes from 22, 32 is construed to be a tab) on an underside of said hard shell (46; see figure 2 that 46 is in front of 38, see figure 1 in reference to the location of 38 behind 40, see also that the front surface of 40 (46 as evidenced by Figure 2) faces away from the user, therefore the surface of 46 as seen in figure 2 is construed to be an underside since Applicant defines an underside as being the side that faces away from the user (as evidenced by the location of 38 in Applicant’s Figure 3a); see Figure 2 further that 32 is on 46, and therefore is on an underside of the hard shell) for permitting manualInventor: Tansingco Application No. 15/963,646Our Docket No. 27487release (movement of 40 is construed to be a manual release; see [Col 4 ln 55-67]) of said pawl (74) from said toothed rack (20; see [Col 4 ln 55-Col 5 ln 10]) for the purpose of determining when the pawl is or is not engaged with the toothed rack, and further determining whether or not a lowering action may occur (see [Col 4 ln 55-Col 5 ln 23]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the ratcheting mechanism as disclosed by Mingzhe as modified by Hsiao, Suzuki, and Neil and to have added the tab attached to the lug as taught by Beggs in order to have provided an improved ratcheting mechanism that would add the benefit of determining when the pawl is or is not engaged with the toothed rack, 
Thus, as now combined Mingzhe as modified by Hsiao, Suzuki, Neil, and Beggs discloses a tab on an underside of the hard shell to permit said conformal tongue to return to the relaxed position because Mingzhe as now modified teaches the structural components of the claim and would therefore perform the intended use of permitting said conformal tongue to return to the relaxed position.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mingzhe (CN-105943224-A) in view of Tasingco (US 2011/0094035 A1), Suzuki (US 9,193,288 B2), Neil (US 2016/0360892 A1), and Beggs (US 5,649,741) as applied to claims 1, 5-6, 12, and 15-16 above, and further in view of Ligon SR et al. (US6,758,522 B2) (hereinafter Ligon).
In regards to claim 13, Mingzhe as modified by Tasingco, Suzuki Neil, and Beggs discloses the invention as discussed above.
Mingzhe as modified by Tasingco, Suzuki Neil, and Beggs does not disclose wherein said tongue has lateral fingers conforming extending into wing portions of said head-receiving cradle underlying said cushioning material. 
However, Ligon teaches an analogous spinal support (10; see [Col 2 In 44-60]; see Figure 1), comprising an analogous tongue (12; see [Col 2 In 44-60]; see Figure 1); wherein said tongue (12) has lateral fingers (32; see [Col 3 In 12-24]; see Figure 1) conforming extending into wing portions of said head-receiving cradle (although not specifically shown; it is construed that lateral fingers extend into wing portions of the cradle; as evidenced by the structure of the tongue (12) and lateral fingers (32) being identical to Applicant’s own disclosure (see Figures 3a and 3b)) underlying said cushioning material (see [Abstract] in reference to back support 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the tongue as disclosed by Mingzhe as modified by Tasingco, Suzuki Neil, and Beggs, and to have added the lateral fingers and the configuration as taught by Ligon in order to have provided an improved tongue that would add the benefit of yielding greater lateral support for a user and to enhance the comfort provided by the support (see [Col 3 In 12-24]).
Examiner’s Notes
	The foreign reference of Mingzhe, and the translation of Mingzhe can be found in the previous correspondences dated 10/30/2020, and 5/21/2020. Therefore the original copy of Mingzhe, and the translation of Mingzhe have not been included with this correspondence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mori (US 2003/0085600 Al)
Sessini (US 5,567,011)
Palmer (US 8,870,727 B2)
Miller et al. (US 2014/0081841 Al). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786  

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786